Citation Nr: 1040382	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome, right 
knee (right knee condition).

2.  Entitlement to an initial disability rating in excess of 10 
percent for service-connected retropatellar pain syndrome, left 
knee (left knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran has active service from October 1988 to December 1992 
and November 1997 to December 2001, with a period of Active Duty 
for Training from April 1987 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), mailed to the Veteran in 
January 2003, that granted his claims of entitlement to service 
connection for right and left knee conditions and assigned 
noncompensable initial disability ratings to the same, each 
effective January 1, 2002, the first date following the Veteran's 
discharge from service.  A December 2003 rating decision, mailed 
to the Veteran in March 2004, increased the initial disability 
ratings assigned to the Veteran's right and left knee conditions 
to 10 percent each. 

The Board, in a February 2009 decision, denied the Veteran's 
claims of entitlement to initial disability ratings in excess of 
10 percent for his right and left knee conditions.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In an October 2009 Order, the Court granted a Joint Motion for 
Remand (JMR) of the claims of entitlement to initial disability 
ratings in excess of 10 percent for his right and left knee 
conditions, and vacated the Board's February 2009 decision.  This 
matter was remanded to the Board for readjudication in accordance 
with the JMR.

The Board notes that by the most recent VA Form 21-22, 
Appointment of Veteran's Service Organization as Claimant's 
Representative, dated in April 2005, the Veteran designated The 
American Legion to serve as his representative in matters before 
the Board.  While the Veteran was represented by a private 
attorney in matters before the Court, including the matters 
remanded herein, there is no VA Form 21-22a, Appointment of 
Attorney or Agent as Claimant's Representative, associated with 
the Veteran's claims file.  Thus, the Board will continue to 
acknowledge The American Legion as the Veteran's representative 
in matters before it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further disposition of 
the claims.

The Board, by its February 2009 decision, originally denied the 
Veteran's claims entitlement to initial disability ratings in 
excess of 10 percent for retropatellar pain syndrome of the right 
and left knee.  

In pertinent part, the Board determined that while the Veteran 
demonstrated five degrees of recurvatum, bilaterally, on VA 
examination in May 2005, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5263, contemplating genu recurvatum, could not serve as a basis 
for increased initial disability ratings.  The Board reasoned 
that DC 5263 provides a maximum 10 percent disability rating and 
the Veteran was already in receipt of initial 10 percent 
disability ratings for each knee.  The Board discussed the 
applicability of DC 5263, without discussion of whether such may 
serve as a basis for separate disability ratings for each knee, 
and without discussion of whether the Veteran's symptomatology of 
genu recurvatum met the criteria for  compensable disability 
ratings under DC 5263.  

Thus, the Board now finds that additional development is required 
prior to readjudication of the Veteran's claims.  Specifically, 
the Veteran must be afforded a VA examination to determine 
whether the symptomatology of his genu recurvatum  meets the 
diagnostic criteria for compensable disability ratings under DC 
5263. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an appropriate examiner 
to determine the current severity of his 
retropatellar pain syndrome, right and 
left knees.  The examiner should note all 
relevant pathology associated with the 
Veteran's right and left knees.  In this 
regard, the examiner must specifically 
note whether the Veteran demonstrates 
acquired, traumatic, genu recurvatum with 
weakness and insecurity in weight-bearing 
objectively demonstrated, in either knee.  
All indicated tests, including x-rays, 
should be conducted.

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

2.  Subsequent to the VA examination, 
review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, corrective 
procedures must be implemented. 

3.  Then, after ensuring any other 
necessary development has been completed; 
readjudicate the Veteran's claims of 
entitlement to initial disability ratings 
in excess of 10 percent for service-
connected retropatellar pain syndrome, 
right and left knees, considering any 
additional evidence added to the record.  
If the action remains adverse to the 
Veteran, provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the 
case to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.     
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


